Name: Commission Regulation (EEC) No 1230/90 of 10 May 1990 amending Regulation (EEC) No 906/90 adopting exceptional support measures for the market in pigmeat in Belgium and repealing Regulation (EEC) No 620/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5. 90 Official Journal of the European Communities No L 120/61 COMMISSION REGULATION (EEC) No 1230/90 of 10 May 1990 amending Regulation (EEC) No 906/90 adopting exceptional support measures for the market in pigmeat in Belgium and repealing Regulation (EEC) No 620/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 906/90 is hereby amended as follows : 1 . In Article 1 of Regulation (EEC) No 906/90, ' 10 May 1990? is replaced by '24 May 1990'. 2. Article 3 is replaced by the following : 'Article 3 The pigs are weighed and stunned on the buying-in day in such a way that the disease shall not spread. They are transported without delay to a rendering plant and processed into products falling within CN codes 1501 00 11 , 1506 00 00 and 2301 10 00 . The operations shall be carried out under the control of the competent authorities of Belgium.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas, because of the outbreak of classical swine fever in certain production regions in Belgium, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regula ­ tion (EEC) No 906/90 (3) ; Whereas, for veterinary reasons, the restrictions on the free movement of live pigs and pigmeat products remain in force ; whereas, therefore, the final date laid down for the buying of heavy live pigs and heavy piglets under Regulation (EEC) No 906/90 should be extended ; Whereas, it is important to clarify the buying-in date of the animals as being the day on which they are weighed and stunned after being taken away from the farm ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. l . (2) OJ No L 129, 11 . 5. 1989, p . 12. (') OJ No L 93 , 10 . 4 . 1990, p. 27.